Citation Nr: 0011763	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-51 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

Entitlement to service connection for fatigue due to 
undiagnosed illness.  

Entitlement to service connection for joint pain due to 
undiagnosed illness.  

Entitlement to service connection for chest pain due to 
undiagnosed illness.  

Entitlement to service connection for loose stools due to 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to October 
1995.  

This matter comes to the Board on appeal from a March 1996 
rating decision.  In its current status, this case returns to 
the Board of Veterans' Appeals (Board) following completion 
of development made pursuant to its June 1998 remand.  


FINDINGS OF FACT

1.  The veteran performed active service in South West Asia 
during the Persian Gulf War.  

2.  The veteran has not presented competent evidence that he 
currently has fatigue related to chronic disability due to 
undiagnosed illness.  

3.  The veteran has not presented competent evidence that he 
currently has joint pain related to chronic disability due to 
undiagnosed illness.  

4.  The veteran has not presented competent evidence that he 
currently has chest pain related to chronic disability due to 
undiagnosed illness.  

5.  The veteran has not presented competent evidence that he 
currently has loose stools related to chronic disability due 
to undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for fatigue due to undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.317 (1999).  

2.  The veteran's claim of entitlement to service connection 
for joint pain due to undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.317 (1999).

3.  The veteran's claim of entitlement to service connection 
for chest pain due to undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.317 (1999).   

4.  The veteran's claim of entitlement to service connection 
for loose stools due to undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  I note that references are made to each of the 
conditions at issue in the veteran's service medical records.  
Consequently, the veteran satisfies element number 2 for 
establishing a well-grounded claim.  

Under the law, 38 U.S.C. 1117 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999) state that compensation for certain 
disabilities due to undiagnosed illnesses shall be paid by VA 
to a Persian Gulf War veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as listed in 38 C.F.R. § 3.317(b) provided 
that such disability:  

(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii) By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to fatigue, joint pain, 
gastrointestinal signs and cardiovascular signs or symptoms.  
38 C.F.R. § 3.317(b) (1999).  

Based on the above referenced terms, the necessary elements 
of a claim for benefits under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 may be identified as follows:  

1.  proof of active military, naval or 
air service in the Southwest Asia theater 
of operations during the Persian Gulf 
War;

2.  proof of one or more signs or 
symptoms of undiagnosed illness;

3.  proof of objective indications of 
chronic disability manifested during 
service or to a degree of disability of 
10 percent or more during the specified 
presumptive period; and

4.  proof that the chronic disability is 
the result of the undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).  

As noted above, the veteran served on active duty in 
Southwest Asia during the Persian Gulf.  Thus, he satisfies 
the initial criterion for establishing a well-grounded claim 
for undiagnosed illness.  

In addition he has reported that he has fatigue, joint pain, 
chest pain and loose stools as a result of Persian Gulf 
syndrome.  In this regard, the veteran stated that since his 
service he has experienced these symptoms.  Likewise, he has 
submitted lay statements from his wife, his mother-in-law, 
and an acquaintance who attest to the existence of these 
symptoms after the veteran's active service.  Lay statements 
are sufficient to prove the existence of one or more signs or 
symptoms of undiagnosed illness. VAOPGCPREC 4-99 (May 3, 
1999).  Citing, Doran v. Brown, 6 Vet. App. 283, 288 (1994) 
the VA General Counsel opinion noted that the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) has held 
that lay witnesses are perfectly competent to testify as to 
their first-hand observations of a veteran's visible 
symptoms.  The signs and symptoms mentioned in the veteran's 
case are the type that may be susceptible to observation and 
consequently, these statements are deemed competent to 
satisfy the second element for a well-grounded claim for 
undiagnosed illness.  

The veteran's claims must fail, however, as he has not been 
able to satisfy the third and fourth criteria for 
establishing a well-grounded claim.  The third element 
requires objective indications of chronic disability during 
the pertinent period of service or to a degree of 10 percent 
or more not later than December 31, 2001.  

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(1) (1999).  

This requirement appears to contemplate evidence other than 
the veteran's own statements or testimony.  Rather, an 
objective indication established through medical findings and 
nonmedical indications may include factors such as time lost 
from work, evidence that a veteran has sought medical 
treatment for his or her symptoms, evidence affirming changes 
in the veteran's appearance, physical abilities and mental 
and emotional attitudes.  VAOPGCPREC 4-99 (May 3, 1999).  In 
addition, the fourth requirement, proof that the chronic 
disability is the result of the undiagnosed illness, in 
effect requires a medical nexus between the chronic 
disability and an undiagnosed illness. VAOPGCPREC 4-99 (May 
3, 1999).  Although I acknowledge that signs and symptoms 
currently complained of were evaluated during the veteran's 
active service and that the matter of Persian Gulf syndrome 
was raised by the veteran in March 1995, as well as by an 
examiner in May 1995, the problem in the veteran's case is 
the absence of objective evidence of symptoms or signs 
associated with chronic disability due to undiagnosed 
illness. 

As the veteran did not meet the initial threshold of 
establishing a well-grounded claim, VA has no duty to assist 
him in developing his claims.  38 U.S.C.A. § 5107.  
Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for these claims for service 
connection.  

Chronic fatigue

There are currently no objective indications of chronic 
disability.  The veteran was examined in November 1995, in 
January 1999, and again in February 1999 by VA.  In the 
initial examination, the examiner reported chronic fatigue by 
history, apparently finding no evidence on objective 
examination.  Likewise, on the January 1999 examination, the 
examiner noted that although the veteran complained of 
fatigue, there were no signs of fatigue demonstrated on 
examination.  The most recent examination report failed to 
disclose objective evidence of fatigue as well.  Furthermore, 
the fatigue mentioned during the course of the examination 
was associated with the veteran's work as a traffic control.  

Thus, even assuming the presence of objective indication of 
fatigue, and acknowledging references to similar complaints 
during the course of the veteran's active service, the record 
would be devoid of a medical nexus necessary to present a 
plausible claim for service connection.  This is because, 
while lay persons are competent to articulated information 
concerning what he experienced or observed, they are not 
competent with respect to matters involving a determination 
of medical causation or diagnosis.  See Falzone v. Brown, 8 
Vet. App. 398 (1995).  

Under certain circumstances a veteran may also establish a 
well-grounded claim for service connection under the 
chronicity provision of 38 C.F.R. § 3.303(b) (1999), which is 
applicable where evidence, regardless of its date, shows that 
a veteran had chronic condition in service or during an 
applicable presumptive period, and that the same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type that under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 495-98 (1997).  

In the veteran's case, he has submitted statements from 
family members and an acquaintance who state that the veteran 
had demonstrated fatigue since his service in the Persian 
Gulf War.  However, the cause of the appellant's complaints 
of fatigue is not a matter that is observable by a lay 
person.  Thus, a medical nexus is required between his 
current condition and his continued symptomatology to well 
ground that claim.  See Hodges v. West, 13 Vet. App. 287 
(2000).  However, the record does not contain any medical 
opinion establishing that he has current chronic disability 
related to fatigue due to undiagnosed illness.  

Joint pain

The veteran's claim must fail as there are no objective 
indications of chronic disability.  Polyarthralgias were 
diagnosed by history on the November 1995 examination report.  
The February 1999 examination report shows that the examiner 
did not detect any evidence of any joint arthralgia, but did 
note that the range of motion is within normal limits.  
Polyarthralgias were reported by history.  The examination 
revealed no objective evidence of tenderness or discomfort in 
the joints.  Instead, the examiner noted that the veteran 
reported "just an ache in the joints mentioned in the past, 
but no history of any other complications".  Moreover, the 
record does not contain any nonmedical indications that can 
be independently verified that show loss of work or treatment 
for joint pain in the postservice period.  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

In considering the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), discussed above, the Board notes 
that the veteran has submitted statements from family members 
and an acquaintance who state that the veteran had 
demonstrated joint pain since his service in the Persian Gulf 
War.  However, the cause of the appellant's complaints of 
joint pain is not a matter that is observable by a lay 
person.  Thus, a medical nexus is required between his 
current condition and his continued symptomatology is 
required to well ground that claim.  See Hodges v. West, 13 
Vet. App. 287 (2000).  The abbreviated aeromedical summary 
dated in May 1995 contains a diagnosis of "complaints 
compatible with Persian Gulf illness of mild degree."  It 
also mentions body aches and pains.  This report, however, 
only indicates that the veteran's complaints were 
"compatible with" Persian Gulf illness, not that they were 
due to such an undiagnosed illness.  The veteran has not 
brought forth any medical opinions showing that the veteran 
currently has joint pain related to chronic disability due to 
undiagnosed illness.  

Chest pain

No objective indication of complaints of chest pain 
associated with cardiovascular signs or muscle pain were 
revealed on the most recent VA examination.  I note that the 
report of the February 1999 general medical examination shows 
that the veteran denied having any complaints of chest pain 
over the previous 12-month period.  Chest and cardiovascular 
examinations were normal.  Likewise, the record does not 
contain nonmedical indications such as loss of work or 
treatment during the postservice years for chest pain.  

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

In considering the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), discussed above, the Board again 
notes the lay statements that the veteran had demonstrated 
chest pain as a cardiovascular sign or symptom since his 
service in the Persian Gulf War.  However, the cause of these 
complaints is not a matter that is observable by a lay 
person.  Thus, a medical nexus between his current condition 
and his continued symptomatology is required to well ground 
that claim.  See Hodges v. West, 13 Vet. App. 287 (2000).  
The abbreviated aeromedical summary dated in May 1995, which 
contains a diagnosis of "complaints compatible with Persian 
Gulf illness of mild degree," also mentions complaints of 
chest pain.  As noted above, however, this report only 
indicates that the veteran's complaints were "compatible 
with" Persian Gulf illness, not that they were due to such 
an undiagnosed illness.  The veteran has not brought forth 
any medical opinions showing that he currently has chest pain 
related to chronic disability due to undiagnosed illness. 

Loose stools

The veteran's claim must fail as he has not presented any 
objective indication of chronic disability.  On the November 
1995 and February 1999 VA examinations, the veteran 
demonstrated normal bowel sounds without tenderness, masses 
or organomegaly.  These examinations were entirely within 
normal limits.  Intermittent diarrhea was reported based on 
the reported history.  

Concerning the chronicity provision of 38 C.F.R. § 3.303(b) 
(1999), discussed above, the Board notes that the veteran has 
indicated on post service examination that he was under 
treatment for a stomach disorder.  The Board also notes that 
lay statements to the effect that the veteran had had such 
problems since his service in the Persian Gulf War.  The 
veteran and other lay persons are competent only to the 
extent that they have articulated information concerning what 
they experienced.  See Falzone v. Brown, 8 Vet. App. 398 
(1995).  The cause of the appellant's gastrointestinal 
complaints is not a matter that is observable by a lay 
person.  Thus, a medical nexus between his current condition 
and his continued symptomatology is required to well ground 
that claim.  See Hodges v. West, 13 Vet. App. 287 (2000).  
However, the veteran has not brought forth any medical 
opinions showing that he currently has loose stools related 
to chronic disability due to undiagnosed illness.  In view of 
the foregoing, the veteran's claim for service connection is 
not well grounded.  



ORDER

The veteran's claim of entitlement to service connection for 
fatigue due to undiagnosed illness is not well grounded.  The 
appeal is denied.  

The veteran's claim of entitlement to service connection for 
joint pain due to undiagnosed illness is not well grounded.  
The appeal is denied.  

The veteran's claim of entitlement to service connection for 
chest pain due to undiagnosed illness is not well grounded.  
The appeal is denied.  

The veteran's claim of entitlement to service connection for 
loose stools due to undiagnosed illness is not well grounded.  
The appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

